02-12-467-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00467-CR
 
 



Leonard
  R. Williams
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 213th District
  Court
 
of
  Tarrant County (1250047D)
 
November
  29, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 




 


 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00467-CR



Leonard R. Williams


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 213th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
On September
24, 2012, as part of a plea-bargain agreement, Appellant Leonard R. Williams
pled guilty to theft of property valued under $1,500, and the trial court
sentenced him to six months’ confinement in a state-jail facility.  Also on September
24, 2012, the trial court certified that this is a plea-bargain case and that
Appellant has no right of appeal.
Despite
the trial court’s certification, on October 2, 2012, Appellant filed a notice
of appeal.  On October 9, 2012, we notified Appellant’s counsel that the trial
court’s certification indicating that Appellant had no right of appeal had been
filed in this court and that this appeal could be dismissed unless Appellant or
any party desiring to continue the appeal filed a response showing grounds for
continuing the appeal on or before October 19, 2012.  See Tex. R. App. P. 25.2(d), 44.3.  On October 10,
2012, we received a response from Appellant pro se.  We have reviewed that
response and hold that it shows no grounds for continuing the appeal.
Rule 25.2(a)(2)
limits the right of appeal in a plea-bargain case to matters that were raised
by written motion filed and ruled on before trial or to cases in which the
appellant obtained the trial court’s permission to appeal.  Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification denied permission to appeal, and Appellant does
not challenge a pretrial ruling on a written motion or the validity of his
waiver of the right to appeal such a motion, which the record shows he waived
as part of the plea-bargain agreement.  Accordingly, we dismiss this appeal.  See
Tex. R. App. P. 25.2(d), 43.2(f).
 
PER
CURIAM
PANEL:  GABRIEL,
J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  November 29,
2012




[1]See Tex. R. App. P. 47.4.